BROWN, District Judge.
Upon the foregoing facts I am of the opinion that, while the title to the vessel did not pass to Colby and remained in White, Colby had such possession and control of the vessel as to authorize him to appoint E. A. Junkins as master. As it is agreed that said Junkins knowingly and in violation of the statutes landed certain Chinese person's at the port of Providence, the schooner Frolic is subject to condemnation.
The claim of Herbert H. White will be dismissed, and a decree of condemnation may be entered.